Exhibit 10.38

 

Binding Memorandum of Understanding

 

THIS MEMORANDUM OF UNDERSTANDING (this “MOU”) is entered into between Novellus
Systems, Inc. (“Novellus”), and Applied Materials, Inc. (“Applied”), as of the
Effective Date (as defined below), with reference to the following facts:

 

RECITALS

 

A. Novellus and Applied (each a “Party” and collectively, the “Parties”) are
entering into this MOU for the major purposes of (i) resolving certain
litigation, (ii) covenanting not to sue each other for Patent Infringement (as
defined below) for specified periods and product categories, (iii) avoiding
unnecessary future litigation by mandating cure periods prior to either Party
instituting Patent Infringement actions against the other Party, and (iv)
protecting each Party’s respective Customers, Suppliers and Distributors (each
as defined below) from certain future Patent disputes that may arise between the
Parties, as set forth below.

 

B. The Parties intend to enter into a definitive agreement implementing this MOU
(the “Definitive Agreement”) as soon as practicable, and no later than the close
of business on September 24, 2004, unless an extension is agreed to by both
Parties in writing, with the understanding that if a Definitive Agreement is not
entered into by that date, this MOU shall be and remain legally binding between
the Parties. If a Definitive Agreement is reached, it shall extinguish and
supersede this MOU.

 

Accordingly, the Parties hereto agree as follows:

 

1. Definitions. In addition to other terms defined herein, the following terms
shall have the meanings set forth below:

 

“Applied CMP Claims” means claims that any of Novellus, its Subsidiaries,
Suppliers or Distributors Infringe Applied’s Patents directed at CMP technology.

 

“Consumables” means materials and components that either are expected to be
consumed, in a period of less than one year, on a continual basis, during the
operation of a product (for example, without limitation, process gasses) or are
expected to be replaced periodically (but within a period of less than one year)
throughout the life of the product (for example, without limitation, targets,
shields, and the like). Consumables do not include Window Pads.

 

“Customer” is an end-user of a Party’s Product, but only to the extent of such
use (for example, without limitation, if a company purchases product X from a
Party and product Y from a non-Party, then that company is a Customer with
respect to product X but not with respect to product Y).

 

1



--------------------------------------------------------------------------------

“Distributor” is an authorized distributor of a Party’s Products to a Party’s
Customers or Suppliers in countries where the Party does not sell to Customers
directly or through a Subsidiary, but only to the extent of such distribution
(for example, without limitation, Company A is a distributor to a Customer of a
Party; if Company A is also a distributor to a different company that is not a
Customer of a Party because it distributes product B to such other company,
then, with respect to product B, Company A is not a Distributor). However,
notwithstanding the provisions of this definition, (i) authorized distributors
of Novellus’s CMP products as of the Effective Date may include authorized
distributors in countries where Novellus sells to Customers directly or through
a Subsidiary and (ii) authorized distributors of entities acquired by a Party
after the Effective Date (which acquisition results in “control” over such
entity, as defined in the definition of Subsidiary) may include authorized
distributors in countries where the acquiring Party sells to Customers directly
or though a Subsidiary.

 

“Effective Date” means September 3, 2004.

 

“Excluded Product Areas” means specifically identifiable and reasonably
distinguishable product areas in which neither Party or only one Party engages
in business as of the Effective Date. A non-exclusive list of Excluded Product
Areas includes (1) stand-alone wet-cleaning, (2) ion implant, (3) flat panel
display processes and production equipment, (4) stand-alone metrology and
optical or e-beam inspection of wafers or masks, (5) mask writing, (6)
photoresist strip, (7) etch, (8) epitaxial deposition and (9) RTP (Rapid thermal
processing). For the avoidance of doubt, the following areas, without
limitation, shall conclusively be deemed to not be Excluded Product Areas: (1)
integrated anneal, (2) CVD (Chemical vapor deposition), (3) PVD (Physical vapor
deposition), (4) PECVD (Plasma-enhanced chemical vapor deposition), (5)
HDP-PECVD (High density plasma-enhanced chemical vapor deposition), (6) ALD
(Atomic layer deposition), (7) ECD (Electrochemical deposition) and (8) CMP
(Chemical mechanical planarization) (except for Permitted Applied CMP Claims and
Permitted Novellus CMP Claims).

 

“Excluded Replacement Parts” means the following components, in complete or
essentially complete (i.e., incomplete in only a de minimus respect) form: (1)
chambers, (2) mainframes, (3) platforms and (4) Window Pads.

 

“Excluded Supplies” means the following components, in complete or essentially
complete (i.e., incomplete in only a de minimus respect) form: (1) chambers, (2)
mainframes, (3) platforms and (4) Window Pads.

 

“Existing Product” means a product, process, Consumable, or tool (and features
incorporated in the foregoing) that, (A) with respect to hardware, was sold or
shipped as of the Effective Date, or one product per Party subject to a purchase
option in effect as of the Effective Date with a ship date not later than

 

2



--------------------------------------------------------------------------------

December 31, 2004 (including, in each case, sales, shipments or options on a
trial or evaluation basis without consideration), by a Party to at least one
Customer or prospective Customer, whether in Alpha, Beta, or other stage of
development and (B) with respect to processes, was documented by a Party in a
formal document such as “Best Known Method,” “Process of Record,” or other
comparable formalization and had been provided to at least one Customer of a
Party as of the Effective Date. Without limitation, a product, process,
Consumable, or tool (and features incorporated in the foregoing) shall
presumptively be deemed to have been shipped, sold or optioned, as applicable,
on or prior to the Effective Date to the extent that bona fide ordinary course
business documentation (purchase orders, shipping documentation, confirmations
and other business paper) so states. For the avoidance of doubt, products,
processes, Consumables, or tools (and features incorporated in the foregoing)
owned by Subsidiaries not “controlled” (as defined in the definition of
Subsidiary) by a Party as of the Effective Date shall not be Existing Products.

 

“Infringe” or “Infringement” means all forms of patent infringement, including
direct infringement, indirect infringement, contributory infringement and
inducing infringement.

 

“New Products” are products, processes, Consumables, or tools (and features
incorporated in the foregoing) that are not Existing Products and that: (1) have
a form, fit or function different from Existing Products; (2) are publicly
announced to the industry; or (3) have had their name changed in a substantial
way after the Effective Date. For the avoidance of doubt, New Products include
products, processes, Consumables, or tools (and features incorporated in the
foregoing) of Subsidiaries acquired after the Effective Date.

 

“Novellus CMP Claims” means claims that Applied, its Subsidiaries, Suppliers or
Distributors Infringe Novellus’ Patents directed at CMP technology.

 

“Party” and “Parties” includes a Party’s respective Subsidiaries and successors
and assigns permitted by Section 1 of Exhibit A.

 

“Patent” means all patents and patent applications, present or future, issued in
the United States or any foreign country, that are assigned to, owned by, or
exclusively licensed or exclusively sublicensed (with the right to sublicense or
grant a covenant not to sue) to a Party or its Subsidiaries or any of their
respective successors and assigns permitted by Section 1 of Exhibit A.

 

“Product” is an Existing Product or New Product. For the avoidance of doubt, any
Party’s product, process, Consumable, or tool (and features incorporated in the
foregoing) sold, shipped, optioned or provided to a Customer (including, in each
case, sales, shipments or options on a trial or evaluation basis without
consideration) must either be an Existing Product or a New Product.

 

3



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to a Party or other entity, an entity directly,
or indirectly, that is, through one or more intermediaries, controlled or under
common control with, the Party or other entity (where “control” shall mean
ownership of greater than 50% of the voting power or shares entitled to vote for
the election of directors or greater than 50% of the equity interest of the
entity having the powers to direct management policies; provided, however, that
an entity shall be deemed to be a “Subsidiary” for only so long as such
ownership or control exists, and an entity may become a “Subsidiary” after the
Effective Date if such ownership or control is thereafter obtained).

 

“Supplier” is an authorized seller or provider of components or materials for
use with or in a Party’s Products, other than “Excluded Supplies”, but only to
the extent of such sale or provision and for such use (e.g., Company W is a
Supplier to a Party or a Party’s Customers; if Company W is also a supplier for
a company that is not a Party or a Party’s Customers because it supplies product
Z to such other company, then, with respect to product Z, Company W is not a
Supplier).

 

“Window Pads” means (i) polishing systems or methods that use a polishing pad or
pads that have at least one solid light transmissive portion, (ii) polishing
pads that have at least one solid light transmissive portion and (iii) methods
for making polishing pads that have at least one solid light transmissive
portion, it being understood that, without limitation, the insertion of an
optical fiber or fibers through a hole in a polishing pad does not constitute
“at least one solid light transmissive portion”. However, the insertion of an
optical fiber or fibers through a hole in a polishing pad that otherwise
contains a solid light transmissive portion shall not exclude such a polishing
pad from the scope of this provision.

 

“Window Pad Claims” means claims that Novellus, its Subsidiaries, Suppliers or
Distributors Infringe any of the claims in Applied’s Patents that require Window
Pads. It is understood that a Window Pad claim cannot lie against a product,
system or method that lacks a Window Pad as defined herein.

 

2. Dismissal of Litigation. The Parties agree to enter into a dismissal with
prejudice of the litigation entitled Novellus Systems, Inc. v. Applied
Materials, Inc., Civil Action No. C 97-20551 RMW, Applied Materials, Inc. v.
Novellus Systems, Inc., Civil Action No. C 97-20523 RMW, and any and all other
pending Patent litigation between the Parties (collectively, the “Civil
Actions.”). Such dismissal shall be mutual and shall be filed no later than
September 23, 2004. Each Party shall bear its own costs of suit and attorneys
fees incurred in connection with the Civil Actions.

 

3. Payments. In partial consideration for the dismissal of claims, the releases
and the covenants granted or contemplated herein, Applied shall pay to Novellus
eight million dollars (U.S. $8,000,000.00) by wire transfer no later than
September 24, 2004, and hereby releases Novellus from all amounts accrued,
accruable, owed or claimed to be owed under the Settlement Agreement between
them dated May 4, 1997 (the “TEOS Agreement”), as of the Effective Date,
including Applied’s claim that three million five hundred thousand dollars (U.S.
$3,500,000.00) is owed by Novellus.

 

4



--------------------------------------------------------------------------------

4. Amendment and Restatement of TEOS Agreement. As of the Effective Date, the
TEOS Agreement is hereby amended and restated to cause the license of the ‘526
Patent (as defined in the TEOS Agreement) to Novellus, and the cross license of
Novellus CVD Patents and Applied CVD Patents (each as defined in the TEOS
Agreement), in each case to be fully-paid, royalty free and (except as set in
this Paragraph 4) irrevocable (for the avoidance of doubt, it being understood
that no further payments for past or future licenses under the TEOS Agreement
are or will be owed). In addition, the following provisions of the TEOS
Agreement shall be terminated or modified as follows: the agreement will be
terminable only for material breach by, or bankruptcy (or like events) of, a
Party, subject to a thirty (30) day cure period; all rights of Applied to
terminate the license based upon Novellus’s merger or acquisition of or by other
entities shall be eliminated; the licenses shall not be assignable, other than
in connection with the acquisition of a Party by merger or comparable corporate
transaction; and the other provisions of the TEOS Agreement are deemed modified
as necessary to be consistent with this Paragraph (including by deleting the
following paragraphs of such agreement: 2, 3 (b, c, d, e, f, g), 8(a), and 8(c)
and making conforming changes to the definitions in paragraph 1 thereof).

 

5. Five-Year Covenant Not to Sue For Existing Products.

 

  (a) Existing Products Covenant Not To Sue Period. The Parties hereby covenant
not to sue or threaten to sue (i) each other or (ii) each other’s Customers,
Suppliers or Distributors for Infringement of any of their respective Patents by
any Existing Products of the other Party for a period of five (5) years
commencing on the Effective Date (the “Existing Products Covenant Not To Sue
Period”). The claims so barred are referred to as “Existing Product Claims”.

 

  (b) No Accrual of Damages. The Parties hereby waive any claim for damages or
other remedy that would otherwise accrue for Infringement during the Existing
Products Covenant Not To Sue Period with respect to Existing Product Claims.

 

  (c) Limitation on Existing Products Covenant. The covenants set forth in
Paragraphs 5(a) and 5(b) do not apply to the extent of (but only to the extent
of) (i) claims of Infringement of the respective Patents of either Party by
products that fall within the definition of any Excluded Product Area (it being
understood that if only part of a product is within the definition of any
Excluded Product Area, only such part is excluded from the operation of
Paragraphs 5(a) and 5(b)), (ii) Window Pad Claims, (iii) if and when legal
action is commenced to assert any Window Pad Claim, Novellus CMP Claims
(“Permitted Novellus CMP Claims”) and (iv) if and when legal action is commenced
to assert any Permitted Novellus CMP Claims, Applied CMP Claims (“Permitted
Applied CMP Claims”).

 

5



--------------------------------------------------------------------------------

  (d) Exchange of Existing Products Lists. No later than the close of business
on September 24, 2004, one or both of the Parties may, but are not required to,
provide the other Party or outside attorneys for the other Party a list of its
Existing Products. If provided to outside attorneys, such attorneys shall hold
such list in confidence and not disclose it to third parties or to the client of
such attorney, without the prior written consent of the Party providing the
list.

 

6. Two-Year Covenant Not To Sue For New Products.

 

  (a) New Products Covenant Not To Sue Period. The Parties hereby covenant not
to sue or threaten to sue (i) each other or (ii) each other’s Customers,
Suppliers or Distributors for Infringement of any of their respective Patents by
any New Products of the other Party for a period of two (2) years commencing on
the Effective Date (as may be extended as provided below, the “New Products
Covenant Not To Sue Period” and, together with the Existing Products Covenant
Not To Sue Period, the “Covenant Not To Sue Periods”). The claims so barred are
referred to as “New Product Claims”. However, after the expiration of the New
Products Covenant Not To Sue Period and any extensions and cure periods thereto,
until the expiration of the Cure Period (as defined below, assuming for this
purpose no Extended Deferral Period) to the Existing Products Covenant Not To
Sue Period, any New Product Claim shall be limited to those parts of the Product
that are different in a material respect from the accused Party’s comparable
Existing Products.

 

  (b) No Accrual of Damages. The Parties agree to waive any claim for damages or
other remedy that would otherwise accrue for Infringement (i) during the New
Products Covenant Not To Sue Period, with respect to New Product Claims, and
(ii) during the period in which the limit on claims referred to in the last
sentence of Paragraph 6(a) is in effect, with respect to any New Product claims
related to those parts of an accused Product that are not different in a
material respect from the accused Party’s comparable Existing Products.

 

  (c) Limitation on New Products Covenant. The covenants set forth in Paragraphs
6(a) and 6(b) do not apply to the extent of (but only to the extent of) (i)
claims of Infringement of the respective Patents of either Party by products
that fall within the definition of any Excluded Product Area (it being
understood that if only part of a product is within the definition of any
Excluded Product Area, only such part is excluded from the operation of
Paragraphs 6(a) and 6(b)), (ii) Window Pad Claims, (iii) Permitted Novellus CMP
Claims and (iv) Permitted Applied CMP Claims.

 

6



--------------------------------------------------------------------------------

  (d) Extension of New Products Covenant Not To Sue Period. Provided that during
the New Products Covenant Not To Sue Period neither Party gives more than one
(1) written notice of Infringement to the other Party with respect to any New
Product Claim that remains uncured or unresolved as of the expiration of such
period (the first written notice of Infringement, with respect to each Party, a
“Threshold Claim”), the New Products Covenant Not To Sue Period shall
automatically be extended for one (1) additional year with respect to any New
Product Claims other than the Threshold Claims of either or both Parties. In the
event that during the New Products Covenant Not To Sue Period either Party gives
written notice of Infringement to the other Party with respect to any New
Product Claims that remains uncured or unresolved as of the expiration of the
New Products Covenant Not To Sue Period other than (i.e., in addition to) the
Threshold Claim (each such claim other than the Threshold Claim, an “Over
Threshold Claim”), then the New Product Covenant Not To Sue Period shall not be
automatically extended as provided in the preceding sentence with respect to any
New Product Claims; provided, however, that with respect to each Over Threshold
Claim and the Threshold Claim initiated by a Party against the other (the
“Initiating Party”), notwithstanding anything else herein to the contrary, if
the Initiating Party is not the prevailing Party in any ensuing litigation or
legal action regarding the Over Threshold Claims or Threshold Claim, the
Initiating Party shall, in addition to any other remedies or damages awarded or
imposed, [****], upon entry of final judgment, [****] in connection with the
ensuing litigation or legal action, it being understood that nothing in this MOU
shall be construed so as to create, restrict or enlarge the right of the
Initiating Party [****].

 

  (e) [****] Meeting Regarding Further Extension. Whether or not the New Product
Covenant Not To Sue Period has been extended pursuant to Paragraph 6(d), the
[****] of both Parties shall, at least ninety (90) days prior to the expiration
of the original New Products Covenant Not To Sue Period, and again, within at
least ninety (90) days prior to the expiration of any extensions of the New
Products Covenant Not To Sue Period, meet in person and discuss in good faith an
extension of the New Products Covenant Not To Sue Period for an additional one
(1) or two (2) years.

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

7. Cure Procedures.

 

  (a) Notice. For a period commencing on the Effective Date and ending at
midnight Pacific time on the tenth (10th) anniversary of the Effective Date, if
either Party desires to assert any claim for Infringement against the other
Party or its Customers, Suppliers or Distributors, such Party shall follow the
procedures set forth in this Paragraph 7 and shall give the other Party written
notice of such claim (which must, to be valid, include, at a minimum (i) an
identification of the patent believed to have been Infringed upon, (ii) an
identification of the accused tool or process; (iii) information sufficient for
the Party accused (or the Party whose Customers, Suppliers or Distributors are
accused) of Infringement to make a reasonable determination of the nature of the
accused Infringement; and (iv) an assertion as to whether the accused Product(s)
is an Existing Product or a New Product) (an “Infringement Claim Notice”). An
Infringement Claim Notice that asserts both New Product Claims and Existing
Product Claims shall be treated as two separate notices, one pertaining to the
New Product Claims and the other to Existing Product Claims. If an Infringement
Claim Notice is given prior to the expiration of the Covenant Not To Sue Period
applicable to the claims asserted by such notice, then such notice shall not
become effective during the applicable Covenant Not To Sue Period, but shall
only become effective after (but not before) the expiration of the applicable
Covenant Not To Sue Period, immediately after which expiration such notice will
become effective. If an Infringement Claim Notice is given after the expiration
of the Covenant Not To Sue Period applicable to the claims asserted by such
notice, then such notice shall become effective upon receipt thereof.

 

  (b) Deferral Period. If the alleged Infringement claim is not resolved by the
Parties within sixty (60) days after the applicable Infringement Claim Notice
becomes effective (during which sixty (60) day period the [****] of each Party
shall at least once meet in person to discuss the matter), then, not earlier
than one (1) year after the expiration of such sixty (60) day period (the one
(1) year period following such sixty (60) day period, the “Deferral Period”),
the Party asserting the Infringement claim may, subject to the other limitations
contained in this MOU, commence with legal action on the Infringement claim.

 

  (c) Extended Deferral Period for Consumables. In the event the Infringement
Claim Notice asserts a New Product Claim that accuses a Supplier of Consumables
of Infringing one or more of the accusing Party’s Patents that contains claims
directed solely to the Consumable (a “Consumables Claim”), then, subject to
timely payment of a Consumables Royalty (as defined in Paragraph 9) by the
applicable Party, the Deferral Period shall be extended by one additional year
(such additional year, the “Extended Deferral Period”).

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

  (d) No Accrual of Damages. The Parties agree to waive any claim for damages or
other remedy that would otherwise accrue for Infringement during the period
commencing on the effective date of the applicable Infringement Claim Notice and
ending one (1) year (or, with respect to any Consumables Claim as to which an
Extended Deferral Period applies, two (2) years) after the expiration of the
sixty (60) days referenced in Paragraph 7(b) (such one or two year, as
applicable, and sixty day period, the “Cure Period”) on account of New Product
Claims (including Consumables Claims) or Existing Product Claims; provided,
however, that the waiver of damages shall not impair any obligation to pay a
Consumables Royalty.

 

  (e) [****] Meeting. At least ninety (90) days prior to the tenth (10th)
anniversary of the Effective Date, the [****] of each Party shall meet in person
and discuss in good faith an extension of the Cure Period and the application of
Paragraphs 7(a) through 7(f) for an additional period of time to be determined.

 

  (f) Limitations on Cure Period. The covenants contained in this Paragraph 7 do
not apply as to any claim permitted pursuant to Paragraphs 5(c) or 6(c).

 

8. Customer Support. The Parties may, during and after the expiration of all
Covenant Not To Sue Periods and Cure Periods, continue to provide support to
Customers for all Products sold by them during any Covenant Not To Sue Period or
Cure Period, including, without limitation, by providing their Customers with
replacement parts for Products sold during such periods (such replacement parts
for Products sold during such periods, other than Excluded Replacement Parts,
hereinafter “Replacement Parts”) and, subject to the provisions of this MOU,
facilitating the provision by the Party or Suppliers of Consumables to
Customers. Neither Party shall seek an injunction or other equitable relief
against the other to prevent such Party from providing such support to its
Customers, or against the Customers or Suppliers of the other Party to prevent
or impede such Customers or Suppliers from using or supplying Products,
Replacement Parts or Consumables sold or supplied to Customers for use during
the Covenant Not To Sue Periods or Cure Periods. Only after the expiration of
the applicable Covenant Not To Sue Period and any period in which damages are
waived shall a Party be entitled to make a claim that any Replacement Part
itself Infringes either Party’s Patents (a “Replacement Part Infringement
Claim”), provided that the procedure specified in Paragraph 9 below shall be
followed. This Paragraph 8 does not apply to any claim permitted by Paragraphs
5(c) or 6(c).

 

9. Arbitration for Consumables Claims and Replacement Parts Claims. During (i)
any Extended Deferral Period, as the exclusive remedy for Consumables Claims,
and (ii) after any applicable Covenant Not To Sue Periods and any period in
which damages are waived, as the exclusive remedy for

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

 

Replacement Part Infringement Claims (it being understood that during any
Covenants Not To Sue Periods or period in which damages are waived no
Replacement Part Infringement Claims may be asserted), the Parties shall submit
to binding arbitration by Judge Eugene Lynch of Joint Arbitration and Mediation
Service (“JAMS”) (or, if he for any reason is not available, Judge Edward
Infante of JAMS, or, if he for any reason is not available, each Party shall
submit a list a five (5) names of preferred JAMS arbitrators to an independent
JAMS arbitrator, who shall ascertain whether there are any common names on such
lists; if there are common names, the independent JAMS arbitrator shall select
any of such commonly named persons at random, and such person shall be the
substitute for Judge Lynch and/or Judge Infante; if there are no common names,
the Parties shall repeat the foregoing procedure at least two (2) additional
times; if no substitute is chosen at such point, each Party shall select one
JAMS arbitrator unrelated to the proceedings, and the two arbitrators so
selected shall chose the substitute) for the purposes of determining (a) whether
any of the applicable Replacement Parts and/or Consumables, as applicable,
Infringes either Party’s Patents, (b) the validity of the Patent claimed to be
Infringed, (c) the enforceability of such Patent and (d) if such Patent was
Infringed and is both valid and enforceable, what reasonable royalty shall be
paid to the Party bringing the Replacement Part Infringement Claim for the use
of the Replacement Parts after the Effective Date (but not during any period
during which damages are waived) and/or the Consumables Infringement Claim for
the Extended Deferral Period (a “Consumables Royalty”), as applicable, but for
no other purposes; it being understood that, with respect to any Consumables
Claims, the Party bringing such claim shall not be required to comply with, nor
shall Judge Lynch (or any substitute) require that, the provisions of this
Paragraph 9 and any Consumables Royalty assessed as remedy pursuant thereto, be
extended beyond the Extended Deferral Period. This Paragraph 9 does not apply to
any claim permitted by Paragraphs 5(c) or 6(c).

 

10. Customer Protection. The Parties agree not to sue or threaten to sue any
Customer of the other for (i) Infringement of any of their Patents by any of the
other’s Products sold or shipped to a Customer during either Covenants Not To
Sue Periods or a Cure Period or (ii) use of such Products, and, in each case, to
waive any damages or other remedies that would otherwise accrue during such
periods on account of such claims. Such covenant shall apply both during all
applicable Covenants Not To Sue Periods and thereafter.

 

11. Window Pad Claims. If Applied brings any Window Pad Claims and is not the
prevailing Party in any ensuing litigation or legal action regarding such
Claims, it shall, in addition to any other remedies or damages awarded or
imposed, with respect to each such claim in which it is not the prevailing
party, [****], upon entry of final judgment, [****] in such claim in connection
with the ensuing litigation or legal action.

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

12. Scope of Covenants. The Parties agree that this MOU is also, and shall cause
it to be, binding on their respective Subsidiaries and permitted successors and
assigns, subject to any express limitations contained in Section 1 of Exhibit A.

 

13. Release. Each Party (and its respective past, present, and future officers,
directors, shareholders, agents, employees, representatives, accountants, and
attorneys) hereby releases, waives, acquits and forever discharges the other
(and its respective past, present, and future officers, directors, shareholders,
agents, employees, representatives, accountants, and attorneys), and its
Customers, Suppliers and Distributors, from any and all actions, claims,
contracts, liabilities, debts, demands, obligations, costs, fees (attorney’s and
other) and damages of all kinds, whether known or unknown, suspected or
unsuspected, contingent or absolute, and whether existing in the past or the
present or the future, which arose under or relate to in any way or to any
extent an allegation of Infringement by any of the other Party’s Products
(including, without limitation, the Civil Actions), in each case based in whole
or in part on any act, event, occurrence, transaction, or omission which took
place on or before the Effective Date, but excluding from such releases: (W)
claims of Infringement of the respective Patents of either Party by products
that fall within the definition of any Excluded Product Area (it being
understood that if only part of a product is within the definition of any
Excluded Product Area, only such part is excluded from the operation of this
release), (X) Window Pad Claims, (Y) if and when they arise, Permitted Novellus
CMP Claims, or (Z) if and when they arise, Permitted Applied CMP Claims, in the
case of clauses (Y) and (Z), including such claims that arose or relate to any
act, event, occurrence, transaction, or omission which took place on or before
the date such claims became Permitted Novellus CMP Claims or Permitted Applied
CMP Claims). The Parties expressly waive any right that they may have under the
laws or statutes of any jurisdiction which limits the extension of a general
release to certain types of claims, such as California Civil Code § 1542 which
provides that: “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.” For the avoidance of doubt, the fact that a particular allegation
of Infringement relates to acts, events, occurrences, transactions, or omissions
some of which took place on or before the Effective Date and some of which took
place after the Effective Date shall not be construed as a release as to the
acts, events, occurrences, transactions, or omissions that took place after the
Effective Date.

 

14. Binding Contract. This MOU is a legally binding contract. The Parties shall
use their commercially reasonable best efforts to negotiate and enter into the
Definitive Agreement as promptly as practicable and no later than the close of
business on September 24, 2004, but failure to do so shall not (i) result in any
liability to either Party or (ii) impair the binding and enforceable character
of this MOU.

 

15. Miscellaneous. Exhibit A is incorporated herein by this reference.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this MOU as of the Effective Date.

 

NOVELLUS SYSTEMS, INC.

     

APPLIED MATERIALS, INC.

By:

 

/s/    Wilbert G.M. van den Hoek

     

By:

 

/s/    Michael R. Splinter

Its:

 

C.T.O and E.V.P.

     

Its:

 

CEO

(Title)       (Title)

 

APPROVED AS TO FORM:

/s/    Jonathan Steinberg

Jonathan Steinberg, Esq.

/s/    Matthew D. Powers

Matthew D. Powers, Esq.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

MISCELLANEOUS PROVISIONS

 

Section 1.

 

(a) No Party may assign any of its rights under this MOU, or delegate any
performance of its obligations under this MOU, except with the prior written
consent of the other Party, which it may give or withhold in its sole discretion
(subject to the balance of this Section 1). All assignments of rights and
delegations of obligations are prohibited under this subsection, whether they
are voluntary or involuntary, by merger, consolidation, dissolution, operation
of law or any other manner. For purposes of this Section 1, a “change of
control” (as defined below) is deemed an assignment of rights and a delegation
of performance of obligations, and a “merger” refers to any merger in which a
Party participates, whether or not it is the surviving or disappearing
corporation. Any purported assignment of rights or delegation of performance in
violation of this Section 1 is void.

 

(b) Notwithstanding the foregoing Section 1(a), either Party hereto may assign
its rights and delegate its performance of obligations under this MOU, without
the prior written consent of the other Party, if such Party experiences a
“change of control” (as hereinafter defined) and the other conditions set forth
in this Section 1 are fulfilled. For purposes of this MOU, a change of control
of a Party shall be deemed to have occurred at such time as: (i) any person or
entity (or “group” of persons or entities, as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) shall have acquired (whether by way
of merger, consolidation, amalgamation, other corporate transaction, purchase or
in any other manner) beneficial ownership (within the meaning of Rule 13(d)-3
under the Securities Exchange Act of 1934, as amended) of securities of the
applicable Party (or other securities convertible into such securities)
representing more than fifty percent (50%) of the combined voting power of all
outstanding securities of such Party entitled to vote in the election of
directors; or (ii) any person or entity (or “group” of persons or entities, as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
shall have acquired all or substantially all of the assets of a Party.

 

(c) The “other conditions” referred to in Section 1(b) above are that: (a) the
acquiring person, entity or group in the change of control (the “Acquiror”)
expressly agrees in writing to be bound by each and every term and condition of
this MOU, and be liable for each and every liability and obligation of the
acquired Party hereunder, and (b) the Acquiror provides written notice to the
other Party of the fact of the acquisition and the identity of the Acquiror
within five (5) business days of the closing of any such change of control. If
an assignment of rights is permitted and occurs pursuant to this Section 1, a
contemporaneous delegation is deemed to have occurred and the assignee is deemed
to have assumed the assignor’s performance obligations in favor of the
nonassigning party, but without releasing the assigning party of any obligations
or liabilities hereunder.

 

13



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the rights and obligations set forth in this
MOU will not be assignable by either Party as a debtor-in-possession, or by a
bankruptcy trustee or receiver, to any third party in connection with any
proceeding under applicable bankruptcy law.

 

(e) Assuming the “other conditions” referred to above are complied with, if, in
addition, an Acquiror expressly agrees in a writing delivered to all Parties
prior to the consummation of the change of control that that the definition of
the term “Patents” in this MOU shall include all of the Acquiror’s and its
Subsidiaries’ existing and future Patents (a “Patent Undertaking”), then, upon
the consummation of the change of control, the Acquiror shall be entitled to
assert the protections of this MOU, subject to all limitations herein, as if it
were the Party being acquired, other than Paragraph 5 (“5-Year Covenant Not to
Sue For Existing Products”) and any associated Cure Period provisions, it being
understood that the products, processes, Consumables, or tools (and features
incorporated in the foregoing) of the Acquiror shall, in this case, be deemed
New Products. For example, in such case all of the Acquiror’s products shall be
protected as if they were a Party’s New Products, subject to the terms,
conditions and limitations herein. If the Acquiror does not give a Patent
Undertaking, then, assuming the “other conditions” referred to above are
complied with, upon the consummation of the change of control, the definition of
the terms “Patents”, “Existing Products” and “New Products” shall thereafter be
deemed to include solely those Patents, Existing Products and New Products
which, immediately prior to the change of control, the Party acquired by the
Acquiror would then properly be bound by or could properly assert. For example,
although the Acquiror will be able to assert the benefits of this MOU as to the
Existing Products and New Products of the Party that it acquired, as they
existed immediately prior to the change of control, it shall not be entitled to
assert this MOU as to its own products; nor will it be obligated to observe the
restrictions herein as to its own Patents; provided, however, that to the extent
either Existing Products or New Products of the Party acquired, as they existed
immediately prior to the change of control, are re-sold, without substantial
modification, by the Acquiror (regardless of the name under which they are
sold), or are included, without substantial modification, into a product suite
of the Acquiror, then such Existing Products and New Products shall continue to
be entitled to the protections of this MOU. Nothing in this Section 1(e) shall
affect any disputes or legal actions in effect by a Party against an Acquiror
prior to the date of the change of control.

 

Section 2. The Parties, and each of them, represent and warrant to the other
that: they have the corporate power and authority to enter into this MOU; this
MOU has been duly authorized, executed and delivered by such Party, including
the releases and covenants contained herein, and that they and their counsel
have the authority to execute and file the stipulated dismissal referred to in
Paragraph 2 of this MOU; that the execution, delivery and performance of this
MOU does not and will not violate or breach (a) the article of incorporation or
bylaws of such Party, or (b) any contract, agreement, judgment, order or decree
applicable to, or which binds, such Party; that this MOU constitutes the legal,
valid, and binding obligation of each of them, enforceable in accordance with
its terms this MOU shall be binding upon, and inure to the benefit of, the
Parties and each of their respective Subsidiaries, divisions, officers,
directors, employees,

 

14



--------------------------------------------------------------------------------

agents, attorneys, legal representatives, and (to the extent permitted by
Section 1) successors, and assigns; they have not transferred or assigned or
purported to transfer or assign any of the claims, causes of action, demands,
costs, obligations, damages, or liabilities being released under this MOU, and
each party agrees to indemnify the other from and against any claim based upon,
connected with, or arising out of any such assignment or transfer or purported
assignment or transfer.

 

Section 3. Except as otherwise provided herein, the terms and provisions of this
MOU and the negotiations and communications leading to it are confidential and
shall not be disclosed by any Party to anyone other than counsel for such Party.
The foregoing notwithstanding, each Party may (a) disclose to third parties only
the fact that the Parties have settled and dismissed the above-referenced
litigations with prejudice and that each Party is to bear its own costs and
fees; (b) disclose this MOU and its terms to a third party in connection with a
financing, merger or acquisition, or stock offering; provided, that, except for
portions of this MOU that have been disclosed publicly in compliance with this
Section 3, the Party seeking to disclose this MOU shall use [****] MOU in
connection with such transaction to agree to a confidentiality agreement
covering this MOU [****], it being understood that [****] regarding any
disclosure pursuant to this clause (b) or to provide copies of a confidentiality
agreement referred to herein, if one is entered into, nor will the [****] for
failure to obtain the aforementioned confidentiality agreement; (c) make such
disclosures of this MOU and its terms as are mutually agreed upon by all Parties
in writing; (d) make such disclosure of this MOU and its terms as are required
under Securities and Exchange Commission rules and regulations; (e) issue a
press release in form and substance agreeable to them mutually; and (f) make
such other disclosure of the MOU and its terms as are required by law, provided
that (A) with respect to clause (d), it is understood that each Party [****] and
that each Party shall [****] provided by the other Party [****], including
[****] regarding the content of the disclosure required and whether [****], it
being understood that neither Party is [****], and (B) respect solely to this
clause (f), the Party required to make the disclosure shall notify all other
Party at least fourteen (14) days in advance of any such disclosure, shall allow
the other Party to intervene in any proceeding (at such other Parties’ own cost
and expense, in a reasonable manner, and in consultation with all Parties
hereto) to protect the confidentiality of this MOU and its terms, and shall
undertake reasonable efforts ([****] that would reasonably result in [****]) to
require the continued confidentiality of this MOU and its terms (for example, by
requesting that [****]). Notwithstanding the foregoing, all portions of this MOU
that have been publicly disclosed in compliance with this Section 3 shall no
longer be subject to the limitations on disclosure in this Section 3.

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Section 4. This MOU and the dismissals, as well as the fact that the Parties
have entered into this MOU and the dismissals, shall not be admissible against
either Party for any purpose in any future litigation between the Parties except
to enforce the terms of the MOU. Nothing herein shall be construed as an
admission of liability on the part of any Party hereto. In addition, neither
Party shall assert that compliance with this MOU or any Definitive Agreement
supports in any way a defense of estoppel, laches, or similar defenses;
provided, however, that nothing herein shall be deemed to toll any Patent
statute of limitations that is otherwise applicable. Any determination of as to
Infringement, validity or enforceability of a Patent pursuant to the royalty
arbitration provided for in Paragraph 9 of this MOU, and any royalties paid
pursuant thereto, shall not have legal effect (whether by way of claim or issue
preclusion or otherwise) in any court proceeding that may arise in connection
with the Patents at issue in the arbitration.

 

Section 5. Any legal action relating to or arising out of this MOU, and all
other Patent Infringement or other legal disputes or claims (whether or not
related to Patents or covered by this MOU) between the Parties shall be
commenced and maintained in the sole and exclusive in personam jurisdiction of
the United States District Court for the Northern District of California, unless
subject matter jurisdiction does not lie in such court, in which case all such
legal actions, disputes or claims shall be commenced and maintained in the sole
and exclusive in personam jurisdiction of the Santa Clara County Superior Court,
San Jose, California. The parties hereto consent to the jurisdiction of said
court, as applicable, and to service of process outside of the State of
California pursuant to the requirement of such court in any matter subject to
it. This MOU shall be deemed to have been entered into in the State of
California and shall be interpreted and construed in accordance with the laws of
the State of California applicable to agreement executed and to be performed
therein by each party (and without giving effect to the conflict of laws
provisions of such state).

 

Section 6. Except as provided in Paragraph 11 of this MOU, in the event that
either Party is required to defend any claim brought by the other Party that is
released by this MOU or the subject of the covenants not to sue granted herein,
the prevailing Party shall be entitled [****] to enforce this MOU.

 

Section 7. The Parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this MOU were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that, except where injunctive relief is expressly prohibited by this MOU, the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this MOU and to enforce specifically the terms and provisions hereof in any
court permitted by Section 5, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 8. Unless otherwise specified herein, all notices, requests, demands,
consents and other communications hereunder shall be transmitted in writing and
shall be deemed to have been duly given when hand delivered; upon delivery when
sent by express mail, courier, overnight mail or other recognized overnight or
next day delivery service, charges prepaid; three (3) days following the date
mailed when sent by registered

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

or certified United States mail, postage prepaid, return receipt requested; when
deposited with a public telegraph company for immediate transmittal, charges
prepaid; or when sent by telecopier, with a confirmation copy sent by recognized
overnight courier, next day delivery, charges prepaid, in each case addressed as
follows.

 

Notices to Novellus:

 

[****]

[****]

Novellus Systems, Inc.

400 North First Street

San Jose, CA 95134

 

With a copy to (which does not constitute notice):

 

Morgan Chu, Esq.

Jonathan Steinberg, Esq.

IRELL & MANELLA LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067-4276

Facsimile: (310) 203-7199

 

Notices to Applied:

 

[****]

[****]

Applied Materials, Inc.

3050 Bowers Avenue, M/S 2065

Santa Clara, CA 95054

 

With a copy to (which does not constitute notice):

 

Matthew D. Powers, Esq.

Jared Bobrow, Esq.

WEIL GOTSHAL & MANGES LLP

201 Redwood Shores Parkway

Redwood Shores, CA 94065

Facsimile: (650) 802-3100

 

or such other address or facsimile number as may be designated by either party
hereto by written notice to the other in accordance with this Section 8.

 

Section 9. This MOU may not be amended, supplemented or modified, except in a
writing duly signed by duly authorized officers of all Parties hereto. Any such
amendment, supplement or modification shall not require additional consideration
to be effective.

 

Section 10. This MOU (including its exhibits, agreements and schedules attached
hereto or specifically called for herein) constitutes a single integrated
contract expressing the entire agreement of the Parties with respect to the
subject matter hereof, and supercedes all prior or contemporaneous oral and
written agreements and discussions

 

--------------------------------------------------------------------------------

[****] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

with respect to the subject matter hereof and, except as specifically set forth
herein, there are no other agreements, written or oral, express or implied,
between the Parties hereto with respect to the subject matter of this MOU.

 

Section 11. This MOU may be executed in multiple counterparts, each of which,
for all purposes, shall be deemed an original, but all of which taken together
shall constitute one single agreement between the Parties.

 

Section 12. If any provision of this MOU is held to be illegal, invalid or
unenforceable under any present or future law by a court of competent
jurisdiction, and if the rights or obligations of any Party hereto under this
MOU will not be materially and adversely affected thereby, (a) such provision
will be fully severable, (b) this MOU will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this MOU will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added as a part of this MOU a legal,
valid and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

 

Section 13. This MOU has been fully reviewed and negotiated by the Parties
hereto and their respective counsel under the aegis of Judge Eugene Lynch of
JAMS. Accordingly, in interpreting this MOU, no weight shall be placed upon
which Party hereto or its counsel drafted the provision being interpreted and
prior drafts of this MOU shall be disregarded and inadmissible as proof or
indication of the intent of the Parties or for any other purpose in the event of
any other controversy regarding the meaning, construction or interpretation of
this MOU.

 

Section 14. Nothing in this MOU is intended or shall be deemed to confer any
rights or benefits upon any person or entity other than the Parties hereto or to
make or render any such other person or entity a third-party beneficiary of this
MOU.

 

Section 15. No release, discharge or waiver of any provision hereof shall be
enforceable against or binding upon either party hereto unless in writing and
executed by a duly authorized officer of each of the parties hereto. Neither the
failure to insist upon strict performance of any of the agreements, terms,
covenants or conditions hereof, nor the acceptance of monies due hereunder with
knowledge of a breach of this MOU, shall be deemed a waiver of any rights or
remedies that either party hereto may have or a waiver of any subsequent breach
or default in any of such agreements, terms, covenants and conditions.

 

Section 16. The recitals hereto are incorporated herein as if set forth in this
place.

 

Section 17. Except as may be expressly set forth herein, nothing in this MOU
shall be construed as:

 

(a) a transfer of any technology, trade secrets, know-how or show-how;

 

18



--------------------------------------------------------------------------------

(b) a warranty, representation or promise by either Party relating to any
patents, including, without limitation, the validity, enforceability, scope or
suitability for any purpose of any patent or the non-Infringement of
intellectual property rights or other rights owned by third parties;

 

(c) an obligation by either Party to furnish any manufacturing or technical
information to the other Party;

 

(d) an obligation by either Party to bring or prosecute actions or suits against
third parties, or defend actions or suits brought against the other Party, or to
indemnify the other Party for any reason;

 

(e) imposing any liability on either Party, or conferring any right upon the
other Party to recover any damages, with respect to the manufacture, use,
importation or sale of products or services by the other Party or by third
parties;

 

(f) conferring upon either Party the right to use in advertising, publicity, or
otherwise any trademark, service mark, or trade name of the other Party; or

 

(g) conferring upon either Party, by implication, estoppel or otherwise, any
right or license under any patents or other industrial or intellectual property
rights (including, without limitation, trademarks, service marks, trade names,
and copyrights) except for the rights expressly granted herein, or an inducement
by either Party to the other Party to use any patents or to make, use, import or
sell products covered by the other Party’s patents, or an inducement of a
Party’s customers to purchase or otherwise use products covered by the patents
of the other Party.

 

Section 18. Except as otherwise expressly provided in this MOU, the following
rules shall apply hereto: (i) the singular includes the plural and the plural
includes the singular; (ii) “or” is not exclusive and “include” and “including”
are not limiting; (iii) a reference to any agreement or other contract includes
any permitted modifications, supplements, amendments and replacements; (iv) a
reference in this MOU to a Paragraph, section or exhibit is to the Paragraph,
section of or exhibit to this MOU unless otherwise expressly provided; (v) a
reference to a section or Paragraph in this MOU shall, unless the context
clearly indicates to the contrary, refer to all sub-parts or sub-components of
any said section or Paragraph; (vi) words such as “hereunder,” “hereto,”
“hereof,” and “herein,” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of this MOU and not to any
particular clause hereof; and (vii) the headings of the various Paragraphs,
sections and subparagraphs and subsections of this MOU have been inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this MOU.

 

[End]

 

19